NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4928-17T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

SAMUEL MOORE,

           Defendant-Appellant.


                    Submitted February 27, 2019 – Decided April 24, 2019

                    Before Judges Alvarez and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 86-10-3444.

                    Samuel Moore, appellant pro se.

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Matthew E.
                    Hanley, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Samuel Moore appeals from an April 19, 2018 order denying

his motion to correct an illegal sentence. Defendant contends that his concurrent

sentences of between thirty years and life imprisonment for murder are illegal

and require reversal. We only briefly discuss defendant's argument, as it is so

lacking in merit as to not warrant much discussion in a written opinion. See R.

2:11-3(e)(2). We affirm.

      On January 27, 1992, defendant was sentenced on his guilty pleas to two

counts of first-degree murder, N.J.S.A. 2C:11-3(a)(1) and (2). Defendant had

been convicted by a jury in the 1986 bludgeoning deaths of his pregnant wife

and eighteen-month-old son.       Those convictions for capital murder were

overturned on appeal, and his guilty pleas followed.

      Defendant was sentenced to between thirty years and life pursuant to

N.J.S.A. 2C:11-3(b)(1). The statute states: "a person convicted of murder shall

be sentenced . . . to a specific term of years which shall be between [thirty] years

and life imprisonment of which the person shall serve [thirty] years before being

eligible for parole." The comment following adds: "[m]urder has always been

a crime of the first degree, and, as amended in 2007, the statute provides for

only three sentences: [thirty] years without parole; a specific term of years

between [thirty] years and life imprisonment, with [thirty] years required to be


                                                                            A-4928-17T4
                                         2
served before the person is eligible for parole; and life imprisonment without

parole." Cannel, N.J. Criminal Code Annotated, cmt. 4 on N.J.S.A. 2C:11-3

(2018). Defendant seems to be arguing the language in the statute requires a

number other than thirty years and life to be specified. That argument has no

basis in the law or in logic. Thirty years is a number. The sentence in this case

is within the statutory range for first-degree murder, and is therefore not illegal.

See State v. King, 372 N.J. Super. 227, 243-44 (App. Div. 2004).

      If defendant's argument is that the upper range of life is unlawful—that

argument too misapprehends the law. Life imprisonment is available as an

ordinary sentence that may be imposed for murder. Id. at 244. Thus, defendant's

concurrent sentences of thirty years, without parole, to life are authorized by the

statute.

      Affirmed.




                                                                            A-4928-17T4
                                         3